Filed 6/11/13 P. v. Breschi CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038247
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1085746)

             v.

RENO LUCKY BRESCHI,

         Defendant and Appellant.



         On June 15, 2011, Reno Lucky Breschi pleaded no contest to all of the counts he
was charged with and admitted the two prison prior convictions. He did so with the
understanding that the court would sentence him to four years in state prison.
         The charges were grand theft of an automobile in count 1, grand theft of a value
over $400 counts 2 and 6, unauthorized use of motor vehicles counts 3 and 4, receiving a
stolen motor vehicle count 5, passing bad checks counts 7 and 8, receiving stolen
property counts 9 and 10, second degree burglary counts 11 and 12, and forgery counts
13 through 17. The information also alleged that he had served two prior prison terms.
         At a sentencing hearing on August 22, 2011, the court imposed an aggregate state
prison term of four years consisting of the mid-term of two years on count 1 with
concurrent mid-terms of two years each for counts 2, 3, 4, 6, 7, 8, 11, 12, 13, 14, 15, 16
and 17 and imposed concurrent mid-terms of two years each on counts 5, 9 and 10 and it
then stayed the sentences imposed thereby pursuant to Penal Code section 654. The court
then enhanced the term with two one year terms for the prior prison convictions.
        The nub of the case and the only claim on appeal is the amount the court ordered
the appellant to pay in restitution. It ordered $40,000 to victims Richard and Julie August
and $550 to South Valley National Bank. Reno Lucky Breschi demanded a restitution
hearing particularly as to the victims Richard and Julie August and the claim relating to
their F250 truck.
        The details of the 17 charged offenses shall not trouble us here because the single
appeal that Reno Lucky Breschi makes and his sole claim is that the trial court erred by
not giving him a restitution hearing. To that claim the Attorney General responds
“because [Penal Code] section 1202.4, subdivision (f)(1), allows a party to seek
modification of the restitution order, respondent does not oppose remand for a restitution
hearing on the totality of the Augusts’ claim.” We agree and accept the concession and
will remand the matter to the trial court for a contested restitution hearing regarding the
Augusts’ claim as well as for determination as to amounts that may be due Wells Fargo
Bank.




                                              2
                                 ______________________________________
                                            RUSHING, P.J.




WE CONCUR:




____________________________________
           PREMO, J.




____________________________________
           ELIA, J.




                                   3